EXHIBIT 10.1

2006 Bonuses & 2007 Base Salaries for Certain Executive Officers

                  Name and Principal Position(s) 1   2006 Bonus   2007 Base
Salary
Scott A. McGregor President and Chief Executive Officer
  $ 240,000     $ 650,000  
David A. Dull Senior Vice President, Business Affairs, General Counsel and
Secretary
    100,000       300,000  
Bruce E. Kiddoo Vice President, Corporate Controller and Acting Chief Financial
Officer
    100,000       265,000  
Thomas F. Laggata Senior Vice President, Worldwide Sales
    100,000       285,000  
Vahid Manian Senior Vice President, Global Manufacturing Operations
    100,000       300,000  

1 The Compensation Committee did not establish the base salary for the Chairman
of the Board and Chief Technical Officer of the company, Dr. Henry Samueli,
whose annual base salary will remain at the nominal level of $1.00 for 2007, in
accordance with his voluntary agreement to maintain his base salary at that
amount. In addition, Dr. Samueli voluntarily did not participate in the 2006
Performance Bonus Plan.

